DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on February 18, 2020.  As directed by the amendment: claim(s) 3 have been amended, claim(s) 4, 12 and 23-28 have been cancelled, and no claim(s) have been added. Thus, claims 1-3, 5-11, and 13-22 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as written are broad enough to encompass many combinations of “determining a net balance of the user…wherein the net balance is determined by the one or more input events minus the one or more output events.” The applicant has not disclosed a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Please refer to MPEP 2161.01(I) and 2163.05(I)(B).
Furthermore, applicant has failed to disclose that they have possession of the entire scope of the claim which includes every possible net balance of input events minus output events.   The specification only discusses how to determine the net balance of the user when the input event and the output events are of the same nature. For instance, the instant specification details in [0026] caloric intake minus caloric expenditure. However, it doesn’t appear that the specification discloses how one would calculate the net balance when the input activity is different from the output, e.g. input is muscle gain and the output activity is crying, or any other input/output that are not measured in the same manner.  Furthermore, the specification fails to discuss combinations of different inputs/outputs. Please refer to MPEP 2163.03(V).
In addition, applicant has failed to describe HOW the claimed function is achieved.  For example, how do you measure attention gain, alertness gain or laughing?  Similarly, how do you measure sneezing, yelling, coughing, crying, defecation?  How is excretion different from excretion?  Last and most important, it’s unclear how different inputs and outputs or combinations of different inputs and outputs can be subtracted from each other.  For example, how does one subtract defecation from smoking or how does one subtract (bone loss + yelling) from (temperature gain + eating).  Because it’s unclear how the claimed function is achieved, the claims fail the written description requirement. 

Claims 1-3, 5-11, and 13-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The (a) breadth of the claims allow for a net balance to be determined by the one or more input events minus the one or more output events in an infinite amount of ways. The independent claim specifically does not delineate any metes and bounds as to what these input and output events can be in order to determine the net balance. While it details that they are based on the one biological indicator or detected motion, and the dependent claims 20 and 21 attempt to narrow the types of activities there are still an enormous amount of combinations that can be produced. 
The (d) level of one of ordinary skill in the art would not know how to determine the net balance by subtracting the output events from the input events if they are unlike in nature. The claims are written broadly enough that the input events and the output events can be vastly different and the level of one of ordinary skill in the art would know that it is not possible to subtract metrics that are not the same. 
The (f) amount of direction provided by the inventor only gives one of ordinary skill in the art the knowledge of how to determine the net balance of the user when the input event and the output events are of the same nature. For instance, the instant specification details in [0026] caloric intake minus caloric expenditure. However, it doesn’t appear that the specification is enabled or gives direction to the user of how one would calculate the net balance when the input activity is different from the output, e.g. input is muscle gain and the output activity is crying, or any other input/output that are not measured in the same manner.  Furthermore, the specification fails to discuss combinations of different inputs/outputs. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the net balance is determined by the one or more input events minus the one or more output events.” The examiner is unclear how one could subtract an input event from an output event. The instant specification and claims detail an input event including an input activity and input duration, and an output event including an output activity and/or output duration. So, an input event has both input activity and input duration; however, an output event only has to have output activity or output duration so it is unclear how one of ordinary skill can “minus” one from the other. Furthermore, how is calculated that an input activity minus output activity creates a meaningful calculation.
Claim 8, recites the limitation wherein the time of a heart rate spike and motion detected from the inertial motion unit indicate a start of an input event. However, it is unclear to the examiner how the time of a heart rate spike would be noted when the claim limitations do not require a sensor that measures heart rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yuen (US 2014/0052280 A1)..
Regarding claim 1, Yuen discloses a wearable device operable to provide recommendations for a user (e.g. abstract), the wearable device comprising: at least one sensor operable to detect motion of the wearable device (e.g. [0135] Fig 3B:292/294); a processor coupled to the at least one sensor (e.g. Fig 3A:302 [0131]-[0132]); a biological sensor coupled to the processor and operable to detect a biological indicator of the user (e.g. [0135]; [0146] Fig 3B:294); and a memory that is operable to store instructions to cause the wearable device to (e.g. Fig 3B:298/166 [0142]; [0153]): obtain at least one biological indicator of the user (e.g. [0149]-[0150]); correlate the biological indicator of the user with the detected motion in time (e.g. [0149]-[0150]); determine one or more input events based on one or more of the at least one biological indicator or detected motion, each input event including an input activity and input duration (e.g. [0124]); create an input log for every determined one or more input events, wherein the input log includes an entry for each corresponding input event that includes at least one of the input activity, input duration, and/or input time (e.g. [0191]; [0218]) determine one or more output events based on one or more of the at least one biological indicator or detected motion, each output event including an output activity and/or output duration (e.g. [0124]); create an output log for every determined one or more output events, wherein the output log includes an entry for each corresponding output event that includes at least one of the output activity, output duration, and/or output time (e.g. [0191]; [0218]); and determine a net balance of the user based on the determined one or more input events and one or more output events, wherein the net balance is determined by the one or more input events minus the one or more output events (e.g. [0100]; [0171]; [0173]; [0429]-[0431]; [0438]). The prior art Yeun doesn’t explicitly state that it is the input event minus the output even; however, it is not clear based on the instant specification how one would subtract these events anyway. Therefore, one of ordinary skill in the art would understand that calories consumed and calories burned in order to determine weight loss would inherently be based on the subtraction of the consumption of calories and the calories burned. So, it would be obvious to one of ordinary skill in the art to subtract the calories burned from the calories consumed in order to determine if the user is on track for weight loss.
Regarding claim 2, Yuen discloses wherein the memory is operable to store further instructions to cause the wearable device to monitor the net balance and provide at least one notification that is associated with achieving one or more predefined goals (e.g. [0344]-[0345]; Fig 11a-d).
Regarding claim 3, Yuen discloses wherein the one or more predefined goals being maintaining a predefined hydration level, health, and/or well-being (e.g. [0344]-[0345]).
Regarding claim 5, Yuen discloses further comprising a transmitter operable to transmit the detected biological indicator to at least one communication component of a mobile device (e.g. Fig3b:300 [0142]; [0154]).
Regarding claim 6, Yuen discloses further comprising an inertial motion unit operable to detect motion of a wrist of the user and the transmitter is operable to transmit the detected motions of the wrist to a mobile device (e.g.  [0109]; [0135]; [0159]).
Regarding claim 7, Yuen discloses wherein the memory is operable to store instructions to cause the mobile device to: obtain the data from the inertial motion unit with respect to the time (e.g. [0135]), wherein the determination of the one or more input events is further based on the obtained data from the inertial motion unit (e.g. [0241]-[0243] Fig 6E/F).
Regarding claim 8, Yeun is silent regarding wherein the time of a heart rate spike and motion detected from the inertial motion unit indicate a start of an input event.
However, Yeun does disclose utilizing activity and/or physiological parameter of a user to classify activity which inherently will determine a start of an input event and distinguish between the different activities such as walking versus running. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the heart rate spike as the physiological parameter for activity classification and start if the activity monitored can utilize the heart rate spike.
Regarding claim 9, wherein at least one predetermined motion indicates an end of the input event (e.g. [378]; Fig 6F).
Regarding claim 10, wherein one or the at least one predetermined motion is a return to a position prior to initiation of the input event (e.g. [0378]).
Regarding claim 11, Yeun discloses wherein the memory is operable to store further instructions to cause the wearable device to display on a display a recommendation to the user for a next input event that includes an input activity, an input timing, and/or an input duration (e.g. Fig 10a:808 [0404]; [0419]; [0432]).
Regarding claim 13, Yeun discloses wherein the memory is operable to store further instructions to cause the wearable device to display on the display a recommendation to the user for a next output event that includes an output activity, an output timing, and/or an output duration (e.g. Fig 10a:808 [0404]; [0419]; [0432]).
Regarding claim 14, Yeun discloses wherein the biological sensor is operable to detect a heart rate, a heart rate variation, a respiration rate, a blood oxygen saturation level, skin temperature, skin perfusion, and/or sounds associated with a biological event (e.g. [0149]; [0171]).
Regarding claim 15, Yeun discloses wherein the memory is further operable to store instructions to cause the wearable device to display the determined input event on a display of the wearable device and receive confirmation or modification of the displayed input event (e.g. [0085]; [0087]; [0105]).
Regarding claim 16. Yeun discloses Further comprising at least one communication component operable to receive data from one or more external sensors or remote computer (e.g. Fig 3b:300 [0131]-[0132]), wherein the remote computer is a cloud-based computer system that includes one or more processors, one or more memories, and one or more storage devices (e.g. Fig 3b:166/176/228 [0081];[0131]-[0132]).
Regarding claim 17, Yuen discloses wherein the at least one sensor operable to detect motion of the wearable device includes one or more of a gyroscope, an accelerometer, a magnetometer, or a global positioning system component (e.g. [0135]).
Regarding claim 18, Yuen discloses further comprising one or more of a thermometer component operable to measure a temperature of skin of the user and surrounding ambient temperature, a near-infrared spectrometer operable to monitor chromophores that constitute a tissue of the user, a bioimpedance monitor, a photoplethysmography monitor, a heart rate monitor, an ambient light sensor, an atmospheric pressure sensor, an altitude sensor, a relative humidity sensor, a scale, a microphone, and/or a localization sensor (e.g. [0134]; [0149]; [0171]-[0172]).
Regarding claim 19, Yeun discloses wherein the input activity includes intake of a solid, liquid, and/or gas (e.g. [0171]; [0173]; [0429]-[0431]).
Regarding claim 20, Yeun discloses wherein the input activity includes at least one of: eating, drinking ,smoking, inhaling, a mist and/or gas, temperature gain, muscle gain, bone mass gain, fat gain, calories gained, sleep gain, attention gain, alertness gain, and/or laughing (e.g. [0171]; [0173]; [0429]-[0431]).
Regarding claim 21, Yeun discloses wherein the output activity includes at least one or: perspiration, urination, defecation, excretion, temperature change, insensible fluid loss, fat loss, muscle loss, bone loss, evaporation, vomiting, sneezing, coughing, yelling, crying, or calories burnt (e.g. [0100]; [0104]; [0161]).
Regarding claim 22, Yeun discloses wherein determining one or more input events is based on at least the at least one biological indicator and the detected motion (e.g. [0241]-[0243] Fig 6E/F); wherein determining one or more output events is based on at least the at least one biological indicator and detected motion (e.g. [0241]-[0243] Fig 6E/F).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 2, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792